
	
		II
		109th CONGRESS
		2d Session
		S. 2816
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2006
			Mr. Harkin (for himself,
			 Mr. Lugar, Mr.
			 Johnson, Mr. Dorgan, and
			 Mr. Biden) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  income tax credit for the manufacture of flexible fuel motor vehicles and to
		  extend and increase the income tax credit for alternative fuel refueling
		  property, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Biofuels Security Tax Act of
			 2006.
		2.Tax credit for
			 flexible fuel vehicles
			(a)In
			 generalSection 30B(e) of the Internal Revenue Code of 1986
			 (relating to new qualified alternative fuel motor vehicle credit) is amended by
			 adding at the end the following new paragraph:
				
					(6)Credit for
				flexible fuel vehicles
						(A)In
				generalIn the case of a flexible fuel vehicle placed in service
				by the taxpayer during the taxable year, the credit determined under this
				subsection is an amount equal to the credit which would have been allowed under
				this subsection if such vehicle was a qualified alternative fuel motor
				vehicle.
						(B)Flexible fuel
				vehicleFor purposes of this subsection, the term flexible
				fuel vehicle means any motor vehicle—
							(i)which is capable
				of operating on both gasoline and a blend of 85 percent ethanol fuel (E–85) and
				15 percent gasoline,
							(ii)which is
				certified by the manufacturer as having a fuel economy rating when running on
				E–85 that is substantially the same or better than a fuel economy rating when
				running on gasoline only,
							(iii)the original
				use of which commences with the taxpayer,
							(iv)which is
				acquired by the taxpayer for use or lease, but not for resale, and
							(v)which is made by
				a
				manufacturer.
							.
			(b)Period of
			 creditParagraph (4) of section 30B(j) of the Internal Revenue
			 Code of 1986 (relating to termination) is amended to read as follows:
				
					(4)in the case of a
				new qualified alternative fuel vehicle—
						(A)as described in
				paragraph (4) or (5) of subsection (e), December 31, 2010, and
						(B)as described in
				paragraph (6) of subsection (e), December 31,
				2016.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Modification of
			 alternative fuel refueling property credit
			(a)ExtensionSection
			 30C(g) of the Internal Revenue Code of 1986 is amended by striking
			 2009 and inserting 2016.
			(b)Expansion
				(1)RateSection
			 30C(a) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 30 percent and inserting 50 percent, and
					(B)by adding at the
			 end the following new sentence: In the case of any taxpayer which places
			 in service not more than 5 qualified alternative fuel vehicle refueling
			 properties determined by taking into account any such property placed in
			 service in all preceding taxable years, the preceding sentence shall be applied
			 with respect to any such property placed in service in the taxable year by
			 substituting 75 percent for 50
			 percent.
					(2)Dollar limit
			 for small retailersSection 30C(b) of such Code is amended by
			 adding at the end the following new flush sentence:
					
						In the
				case of any taxpayer which places in service not more than 5 qualified
				alternative fuel vehicle refueling properties determined by taking into account
				any such property placed in service in all preceding taxable years, paragraph
				(1) shall be applied with respect to any such property placed in service in the
				taxable year by substituting $45,000 for
				$30,000..
				(c)Elimination of
			 credit for major oil companiesSection 30C(e) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(6)Nonapplication
				of credit to major oil companies
						(A)In
				generalThis section shall not apply to any property placed in
				service by a major oil company.
						(B)Major oil
				companyThe term major oil company means any person
				that, individually or together with any other person with respect to which the
				person has an affiliate relationship or significant ownership interest, has not
				less than 4,500 retail station outlets according to the publication of the
				Petroleum News Annual Factbook in effect on such date of
				placement.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
